Exhibit 10.1

 

Development and Commercialization Option Agreement

 

between

 

ImmuPharma (France) S.A.

as “ImmuPharma France”

 

and

 

ImmuPharma AG, Switzerland

as “ImmuPharma AG”

 

on the one hand

 

and

 

Anesta AG

as “Anesta”

 

and

 

Cephalon, Inc.

as “Cephalon”

 

relating to

 

Lupuzor

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

--------------------------------------------------------------------------------


 

THIS DEVELOPMENT AND COMMERCIALIZATION OPTION AGREEMENT is dated November 21,
2008 and is made

 

BETWEEN:

 

(1)           ImmuPharma (France) S.A., incorporated in France and having its
registered office at 5, Rue du Rhone, F-68100 Mulhouse, France (“ImmuPharma
France”); and

 

(2)           ImmuPharma AG, incorporated in Switzerland and having its
registered seat at Kägenstrasse 12, CH-4153 Reinach, Switzerland (“ImmuPharma
AG”) (ImmuPharma France and ImmuPharma AG together collectively referred to as
“ImmuPharma”); on the one hand and

 

(3)           Cephalon, Inc. (“Parent”), incorporated in the United States of
America and having its principal place of business at 41 Moores Road, Frazer, PA
19355, U.S.A.; and

 

(4)           Anesta AG, incorporated in Switzerland and having its registered
office at Baarerstrasse 23, CH- 6300 Zug, Switzerland and an Affiliate of Parent
(“Anesta”) (Parent and Anesta together collectively referred to as “Cephalon”).

 

(each and both of ImmuPharma on the one hand as well as each and both of
Cephalon and Anesta on the other hand hereinafter are referred to as “Party” and
together referred to as “Parties”)

 

WHEREAS:

 

(A)          ImmuPharma France owns or Controls certain proprietary rights,
titles and interest in certain Patents and certain valuable Technical
Information relating to its Lupuzor product, pursuant to certain licence,
co-operation and co-ownership agreements with the CNRS (all capitalized terms as
hereinafter defined);

 

(B)           ImmuPharma AG owns certain proprietary rights, titles and interest
in certain trademarks, including the trademark “Lupuzor”;

 

(C)           ImmuPharma France conducted various Pre-Clinical and Clinical
Studies (as hereinafter defined) with the Lupuzor product and it appears that
the Lupuzor product may be capable of being further developed and commercialized
as a treatment for Lupus;

 

(D)          Anesta wishes to develop and commercialise ImmuPharma’s Lupuzor
product in the Territory (as hereinafter defined) for Lupus and any other
indications for which the Lupuzor product may be developed, marketed or used,
subject to ImmuPharma France obtaining certain results in the phase IIb clinical
trial currently being conducted on behalf of ImmuPharma France, which should
show efficacy and safety data for the Lupuzor product; and

 

(E)           ImmuPharma France has agreed to grant Cephalon an option for an
exclusive license to develop, make, use and sell its Lupuzor product in the
Territory as Licensed Product (as hereinafter defined) and ImmuPharma AG has
agreed to grant Cephalon an option for an exclusive licence to use and
commercially exploit the trademark “Lupuzor”, all subject to the terms and
conditions hereinafter specified.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the mutual promises and covenants set forth
herein and for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties hereby, intending to be legally bound, agree as
follows:

 


DEFINITIONS


 

1.1           Definitions. For purposes of this Agreement the following terms
shall have the following meanings:

 

(A)          “Affiliate” means, with respect to a Party, any other company,
corporation or other Entity which (directly or indirectly) owns, is owned by or
is under common ownership with such Party or any other Entity actually
controlled by, controlling or under common control with such Party.  For
purposes of this definition only, “ownership” or “control” shall mean where one
Entity owns or controls fifty percent (50%) or more of the equity conferring
voting rights and/or otherwise has the ability to direct the business affairs of
another Entity.

 

(B)           “Breach Notice” shall have the meaning set forth in Section 12.

 

(C)           “Business Day” means any day when the banks in Zurich, Paris and
New York are open for business.

 

(D)          “Cephalon Guarantees” shall have the meaning set forth in Schedule
1-C.

 

(E)           “Clinical Studies” means:

 

(1)        any study in man involving the administration of the Licensed Product
or Licensed Molecules to human beings, including studies in all phases of
clinical development (Phases I, II, III and IV); and

 

(2)        observational studies concerning the effects of the Licensed Product
or Licensed Molecules in human beings, including post authorisation safety
studies, quality of life studies and pharmacoeconomic studies.

 

(F)           “CNRS” means the Centre National de la Recherches Scientifiques
France.

 

(G)           “CNRS Agreements” means collectively the CNRS/ImmuPharma License
Agreement (as defined) as well as any other collaboration agreements, license
agreements, exploitation agreements between CNRS and ImmuPharma (as amended from
time to time) which pertain to the Licensed Molecules, the Licensed Product or
the Licensed Technical Information, however only to the extent they so pertain
to the Licensed Molecules, the Licensed Product or the Licensed Technical
Information.

 

(H)          “CNRS/ImmuPharma License Agreement” means the license agreement
L05152 executed between CNRS and ImmuPharma on September 27, 2005 and all
subsequent amendments as appended in Schedule 4.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

(I)            “CNRS Lupuzor Patents” means those Patents which are the subject
under the CNRS/ImmuPharma License Agreement and which are identified as Brevet1
and Brevet2 therein.

 

(J)            “CNRS Confirmation” shall have the meaning set forth in
Section 9.1(R).

 

(K)          “CNRS Technical Information” means any and all Technical
Information Controlled by ImmuPharma on or after the Effective Date, which is
owned, co-owned or Controlled by CNRS, to the extent such Technical Information
relates to the Licensed Molecules or the Licensed Product.

 

(L)           “Combination Product” shall mean any composition which comprises
the Licensed Molecules and at least another active ingredient.

 

(M)         “Commercially Reasonable Efforts” [**]

 

(N)          “Commercial Year” means, except with respect to the first
Commercial Year, each successive 12 calendar month period starting from the 01
January of one year and ending on the 31 December of the same year. The first
Commercial Year shall begin on the date of the First Commercial Sale to occur in
the Territory and end on the 31 December of that year.

 

(O)          “Confidentiality Agreement” means the Confidentiality Agreement
made as of 15 June 2007 between ImmuPharma and Cephalon.

 

(P)           “Control”, “Controls” or “Controlled” means the possession of the
ability to grant the licenses or sublicenses or disclose information as provided
for herein, without breaching the terms of any prior written agreement or other
arrangement with any Third Party.

 

(Q)          “Decision Payment” means an amount equal to thirty million US
Dollars (US$30,000,000).

 

(R)           “Development and Commercialization Agreement” means the certain
development and commercialisation agreement between ImmuPharma France and Anesta
set forth in Schedule 1-A hereto, which shall become effective upon payment of
the Decision Payment by, in the discretion of Cephalon, either or both of
Cephalon or Anesta.

 

(S)           “Effective Date” means November 21, 2008.

 

(T)           “Entity” means and includes any person, firm or company or group
of persons or unincorporated organization.

 

(U)          “Escrow Agent” means Rinderknecht & Burger, Grafenauweg 6, CH-6300
Zug, Switzerland, acting as escrow agent for the Signed Agreements on behalf of
ImmuPharma and Cephalon pursuant to Section 3.3.

 

(V)           “ImmuPharma Patents” means (i) any and all Patents owned or
co-owned by ImmuPharma on or after the Effective Date, including any and all
Patents added to the Licensed Patents either (x) pursuant to Clause 20.6 of the
Development and Commercialization Agreement, or (y) under the CNRS Agreements
(as defined); (ii) any Patents owned or co-owned by ImmuPharma which claim
priority to such Patents; and (iii) any Patents which would be infringed by the
manufacture, use or sale of the Licensed

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

Molecules or the Licensed Products which are owned, co-owned or Controlled by
ImmuPharma, other than the CNRS Lupuzor Patents, all of (i), (ii) and
(iii) however only to the extent they relate to the Licensed Molecules, the
Licensed Product or the Licensed Technical Information.

 

(W)         “ImmuPharma Technical Information” means any and all Technical
Information owned or co-owned by ImmuPharma on or after the Effective Date which
is related to the Licensed Molecules or the Licensed Product and only to the
extent it is so related thereto, including any and all ImmuPharma Technical
Information added to the Licensed Technical Information pursuant to Clause 20.6
of the Development and Commercialization Agreement.

 

(X)          “Interim Phase IIb Study Report” [**]

 

(Y)           “Know-How” means (a) all biological, chemical, pharmacological,
biochemical, toxicological, pharmaceutical, physical and analytical,
pre-clinical and clinical information and data, technical information, trade
secrets, specifications, instructions, processes, formulae, expertise,
information and documentation relating to the development, registration, use,
safety, quality control, manufacturing, or commercialisation of the Licensed
Product or Licensed Molecules Controlled by ImmuPharma as of the date hereof or
obtained by ImmuPharma or either or both of Cephalon and Anesta hereafter,
including, without restriction, all know how related to the Licensed Patents and
the Licensed Technical Information obtained during the term hereof, which is
Controlled by ImmuPharma and which ImmuPharma has the right to license to
Cephalon or Anesta and which know-how is necessary or useful for the
development, registration, use, manufacture and commercialization of the
Licensed Product or Licensed Molecules on the terms and conditions hereof and
(b) all other technical information owned, co-owned, Controlled or developed by
or on behalf of ImmuPharma or any Affiliate, licensee or sub-contractor thereof
relating to the Licensed Patents or the Licensed Technical Information (as the
case may be).

 

(Z)           “Know-How Access and Option Payment” shall have the meaning
ascribed to it in Section 4.

 

(AA)       “License Agreements” means the Development and Commercialization
Agreement (as defined) and the Trademark License Agreement (as defined) if
referred to collectively.

 

(BB)        “Licensed Molecules” means any molecule that is a chemical
derivative of a peptide corresponding to the sequence 131-151 of the 70k-snRNP
protein (i.e., RIHMVYSKRSGKPRGYAFIEY, which is SEQ ID NO: 1 of U.S. patent
application serial number 10/236,468), including derivatives in which a Lysine
(in position 138 or 142) is acetylated or a Serine (in position 137 or 140) is
phosphorylated, any combination thereof and in particular Lupuzor, and the
esters, amides, salts, hydrates and solvates thereof.

 

(CC)        “Licensed Patents” means the:

 

(1)        ImmuPharma Patents; and

 

(2)        Third Party Patents.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

(DD)       “Licensed Product” means any formulations or dosages that contain the
Licensed Molecules, including but not limited to any Combination Product, for
any and all uses.

 

(EE)         “Licensed Technical Information” means any and all ImmuPharma
Technical Information and Third Party Technical Information.

 

(FF)         “Licensed Trademarks” means the marks LUPUZOR, LUPUSOL and LUPUSTAT
and any other word marks, designs or logos that ImmuPharma may apply for,
register, create, own or use in the future in respect of the Licensed Products
or Licensed Molecules, including but not limited to, those marks listed on
Schedule 1 of the Trademark License Agreement and any amendments thereto.

 

(GG)        “Lupus” means a systemic chronic inflammatory disease also known as
Systemic Lupus Erythematosus (SLE) as defined by the American College of
Rheumatology classification criteria for SLE (1997) and as set forth in Schedule
6 hereof.

 

(HH)       “Lupuzor” means IPP-201101, otherwise known as P140, which is the
peptide corresponding to the sequence 131-151 of the 70k-snRNP protein with a
phosphorylated “Ser” in position 140, the chemical structure of which is given
in Schedule 3, and the esters, amides, salts, hydrates and solvates thereof.

 

(II)           “Lupuzor Trial” means the clinical Phase IIb trial for the
Licensed Product or Licensed Molecules in Systemic Lupus Erythematosus and for a
3-months treatment regime of humans, as currently being conducted on behalf of
ImmuPharma France, under the protocol title “A Phase IIb, Multicenter,
Randomized, Double-Blind, Placebo-Controlled Dose-Ranging Study to Evaluate the
Safety, Tolerability and Efficacy of Two Doses of Subcutaneous IPP-201101 Plus
Standard of Care, Versus Placebo Plus Standard of Care in Subjects with Systemic
Lupus Erythematosus (SLE) and under the ImmuPharma Protocol Number: IP004, as
such protocol shall be amended in the sole and reasonable discretion of
ImmuPharma France from time to time.

 

(JJ)          “Manufacturing Data” means all Know-How and Technical Information
relating to the manufacture of the Licensed Product or Licensed Molecules.

 

(KK)       “Non-Execution” shall have the meaning set forth in Section 6.3.

 

(LL)         “Option” shall have the meaning set forth in Section 2.

 

(MM)     “Option Period” means the period which starts on the Effective Date and
ends on the date which is thirty (30) calendar days after both of Cephalon and
Anesta receive from ImmuPharma, in writing, the Interim Phase IIb Study Report.

 

(NN)       “Option Exercise” means as set forth in Section 3.1 hereof.

 

(OO)       “Option Payment Date” shall have the meaning set forth in
Section 3.2.

 

(PP)         “Patents” means any and all of the following to the extent they
relate to the Licensed Molecules or the Licensed Product:

 

(1)        patents and patent applications;

 

(2)        utility models and utility model applications;

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

(3)        substitutions, divisions, continuations, continuations-in-part,
reissues, renewals, registrations, confirmations, re-examinations, patent term
extensions and the like, and any provisional applications, of any such patents
or patent applications, utility models and utility model applications;

 

(4)        improvements of any of the foregoing;

 

(5)        foreign or international equivalents of any of the foregoing; and

 

(6)        any other patents which may issue from the foregoing.

 

(QQ)       “Positive Decision Notice” shall have the meaning set forth in
Section 3.1.

 

(RR)        “Pre-Clinical Study” means any one of those studies, other than
Clinical Studies and studies intended to generate Manufacturing Data, carried
out on the Licensed Product or Licensed Molecules which are required to be
carried out in order to obtain the grant of an IND or NDA, including without
limiting the generality of the foregoing toxicology, pharmacokinetics, drug
metabolism and pharmacology studies, in each case which do not involve
administration of Licensed Product or Licensed Molecules to humans (and
“Pre-Clinical Studies” shall be construed accordingly).

 

(SS)         “Regulatory Authorities” means any and all governmental or
supra-national agencies, ministries, authorities or other bodies having
responsibility for the regulation or control of drugs or medicinal products.

 

(TT)        “Signed Agreements” shall have the meaning set forth in Section 3.3.

 

(UU)       “Significant Generic Competition” means a level of Generic
Competition [**].

 

(VV)        “Tax” or “Taxes” means all of the following: (i) any net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use ad
valorem, transfer, franchise, profits, license, excise, severance, stamp,
occupation, employment, payroll, production, withholding, value added, premium,
property, environmental, or windfall profits tax or other tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever together with interest or penalty additional to tax that may be
imposed by any governmental or Regulatory Authority and (ii) any liability for
the payment of amounts described in (i) above as a result of being a member of
an affiliated, consolidated, combined or unitary group for any taxable period.

 

(WW)     “Technical Information” means any and all proprietary information,
methods, procedures, designs, data discoveries, techniques, formulae and
intellectual property of any kind relating to the Licensed Product or Licensed
Molecules hereunder and shall include, without limitation, Know-How,
Manufacturing Data and the results of and documentation associated with
Pre-Clinical Studies and Clinical Studies.

 

(XX)       “Territory” means all the countries of the world, other than those
countries which cease to be a part of the Territory or become Non-Exclusive as
provided for in Clause 33.5 of the Development and Commercialization Agreement.

 

(YY)        “Third Party License Agreements” shall have the meaning set forth in
Section 9.1(M).

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

(ZZ)        “Third Party” or “Third Parties” means any party, person or Entity
other than a Party hereto or an Affiliate, Sub-Licensee, permitted
sub-contractor or co-promoter of a Party hereto.

 

(AAA)   “Third Party Patents” means (i) the CNRS Lupuzor Patents and any and all
other Patents Controlled by ImmuPharma on or after the Effective Date that
relate to the Licensed Molecules or the Licensed Product and only to the extent
that they relate to the Licensed Molecules or the Licensed Product, including
any and all Patents added to the Licensed Patents pursuant to Clause 20.6 of the
Development and Commercialization Agreement, but not including the ImmuPharma
Patents, (ii) any patents Controlled by ImmuPharma which claim priority to such
patents and (iii) any patents which would be infringed by the manufacture, use
or sale of the Licensed Molecules or the Licensed Product which are Controlled
by ImmuPharma.

 

(BBB)     “Third Party Technical Information” means the CNRS Technical
Information and any and all other Technical Information Controlled by ImmuPharma
on or after the Effective Date, but not including the ImmuPharma Technical
Information.

 

(CCC)     “Trademark License Agreement” means the certain trademark license
agreement between ImmuPharma AG and Anesta set forth in Schedule 1-B hereto,
which shall become effective upon ImmuPharma AG’s receipt of the Decision
Payment.

 

1.1           The “Sections” of this Agreement are the numbered provisions of
this Agreement which are not contained in the Schedules to this Agreement.  The
“Clauses” of this Agreement are the numbered provisions which are contained in
Schedule 1 of this Agreement.

 

2.             Grant of Option


 

During the Option Period, ImmuPharma hereby grants on the terms and conditions
hereof an exclusive and irrevocable right and option to each and both of
Cephalon and Anesta (the “Option”) to acquire the licenses and sub-licenses
described in the (i) Development and Commercialization Agreement and
(ii) Trademark License Agreement.

 

3.             Exercise of Option


 

3.1           Cephalon shall have the right, in its sole and absolute
discretion, to exercise the Option within the Option Period by sending, acting
also on behalf and for the account of Anesta, a written notice to ImmuPharma,
indicating a final decision to exercise the Option (“Positive Decision Notice”
or the “Option Exercise”).

 

3.2           Upon Option Exercise, as described above in Section 3.1, payment
of the Decision Payment by Cephalon to ImmuPharma shall be made after the latest
of (such latest date referred to herein as the “Option Payment Date”):

 

(A)          Thirty (30) days after the date of the Option Exercise; and

 

(B)           To the extent the transactions contemplated in this Agreement
require filings under the Hart-Scott-Rodino Act or any other applicable
antitrust regulation, within ten (10) Business Days after the expiration or
termination of the waiting period under the Hart-Scott-Rodino Act or such other
applicable antitrust regulation.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

3.3           For the avoidance of doubt, (x) the License Agreements and (y) the
Cephalon Guarantees shall be executed by all Parties required to execute the
License Agreements and the Cephalon Guarantees on or before the execution of
this Agreement. The License Agreements and the Cephalon Guarantees (the “Signed
Agreements”) shall come in force and effect, however, only after the later of
(i) Option Exercise, as described in Section 3.1, and (ii) the payment of the
Decision Payment, as described in Section 3.2; and shall have no legal effect
whatsoever before the Option Exercise and the payment of the Decision Payment. 
All signed copies of such Signed Agreements shall be deposited with the Escrow
Agent who shall hold all the Signed Agreements in escrow for the Parties hereto.
Upon the occurrence of all of (i) and (ii) above or upon joint written
instructions by both Parties, the Escrow Agent shall release one fully executed
copy of this Agreement, signed by ImmuPharma, Cephalon and the Escrow Agent, to
each of the signatories hereof. Should either (i) the condition described under
clause (i) above not occur within the Option Period or (ii) the Decision Payment
not be made by the Option Payment Date as provided under clause (ii) above,
unless the Escrow Agent has received joint written instructions by both Parties
to the contrary, the Escrow Agent shall destroy all Signed Agreements.

 

4.             Know-How Access and Option Payment


 


AS CONSIDERATION FOR GRANTING ACCESS TO CERTAIN KNOW-HOW AND INFORMATION,
INCLUDING THE INTERIM PHASE IIB STUDY REPORT RELATING TO LUPUZOR, FOR GRANTING
THE OPTION AND FOR THE OTHER REPRESENTATIONS, WARRANTIES AND COVENANTS SET FORTH
HEREIN, CEPHALON SHALL PAY TO IMMUPHARMA AN AMOUNT OF FIFTEEN MILLION US DOLLARS
(US$15,000,000) (THE “KNOW-HOW ACCESS AND OPTION PAYMENT”).  THE KNOW-HOW ACCESS
AND OPTION PAYMENT SHALL BE MADE BY CEPHALON WITHIN FIVE (5) BUSINESS DAYS AFTER
THE RECEIPT BY CEPHALON OF (I) THIS AGREEMENT, DULY EXECUTED BY EACH PARTY AND
THE ESCROW AGENT AND (II) A WRITTEN CONFIRMATION FROM THE ESCROW AGENT THAT THE
ESCROW AGENT HAS RECEIVED EACH OF THE SIGNED AGREEMENTS, DULY EXECUTED BY EACH
PARTY AND THE ESCROW AGENT (AS APPLICABLE), AND SUBJECT TO SECTION 12, SHALL BE
NON-REFUNDABLE, EVEN IF CEPHALON SHOULD NOT EXERCISE THE OPTION ON THE TERMS AND
CONDITIONS HEREOF.


 

5.             Effectiveness of Option and License Agreements; Conflicts Between
this Agreement and the License Agreements as well as with the CNRS Agreements


 

5.1           Option.  The Option hereunder shall become granted and exercisable
upon ImmuPharma’s receipt of the Know-How Access and Option Payment.

 

5.2           License Agreements and Cephalon Guarantees.  Notwithstanding the
signature of this Agreement, the License Agreements and the Cephalon Guarantees
shall not become effective other than in accordance with the terms and
conditions of Section 3 hereof.

 

5.3           Proviso.  If the License Agreements become effective, then where
there is any conflict between the terms of this Agreement and any or both of the
License Agreements, the terms and provisions of the License Agreements shall
prevail over the conflicting terms and provisions of this Agreement.

 

6.             Exclusivity, Positive Decision and Other Matters


 

6.1           Undertakings by ImmuPharma. ImmuPharma shall during the Option
Period:

 

(A)          not enter into any negotiations or agreement with any Third Party
whereby such Third Party would be granted any interest in or rights to use the
Licensed Patents, the Licensed Technical Information or the Licensed Trademarks
in the Territory;

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

(B)           use Commercially Reasonable Efforts, to the extent within the
control of ImmuPharma, to advance the Lupuzor Trials;

 

(C)           use Commercially Reasonable Efforts to work together with Cephalon
Inc. and Anesta to reach a reasonable agreement on the format of the Interim
Phase IIb Study Report as promptly as possible; in the event that the Parties
shall not be able to reach such an agreement on the format of the Interim Phase
IIb Study Report by December 31, 2008, ImmuPharma shall be entitled to submit
such Interim Phase IIb Study Report to Cephalon Inc. and Anesta in the format as
recommended in ICH E3; Guideline for Industry Structure and Content of Clinical
Study Reports as reasonably presented to ImmuPharma by the CRO appointed by
ImmuPharma to conduct the Lupuzor Clinical Trials, which CRO Cephalon and Anesta
hereby represent and warrant to have been audited by Cephalon, to Cephalon’s and
Anesta’s full satisfaction.

 

(D)          provide Cephalon Inc. with copy to Anesta with the Interim Phase
IIb Study Report within seven (7) Business Days of receipt of such report by
ImmuPharma;

 

(E)           use Commercially Reasonable Efforts, to the extent within the
control of ImmuPharma, to provide Cephalon Inc. with copy to Anesta with the
Interim Phase IIb Study Report, if possible, by January 31, 2009; Cephalon Inc.
and Anesta each severally acknowledge that ImmuPharma shall not be held in
breach of this Agreement, if the Interim Phase IIb Study Report, despite the
Commercially Reasonable Efforts of ImmuPharma to cause the appointed CRO to
deliver the report in time, shall not be delivered to Cephalon Inc. with copy to
Anesta by this date;

 

(F)           keep all information and data regarding the Interim Phase IIb
Study Report strictly confidential, subject to any disclosure requirements of
ImmuPharma or the appointed CRO under any applicable laws or regulations;

 

(G)           make available to Cephalon all reasonable information and
documentation on Licensed Patents, Licensed Technical Information and any other
material information relating to the Licensed Product or Licensed Molecules,
including but not limited to promptly making available to Cephalon any such
information acquired after the Effective Date;

 

(H)          use Commercially Reasonable Efforts to continue to comply with the
CNRS Agreements, including but not limited to the Patent and Know-How License
between ImmuPharma and CNRS No. L05152 dated September 27, 2006 (the
“CNRS/ImmuPharma License Agreement”) and not agree to any amendments of any of
the CNRS Agreements which have or may have any adverse effects on the terms and
provisions of this Agreement and/or the License Agreements, without the prior
written consent of Anesta, except for Amendment No. 1 to the CNRS/ImmuPharma
License Agreement attached hereto as Schedule 4;

 

(I)            use Commercially Reasonable Efforts to obtain from CNRS, and
deliver to Cephalon, a CNRS Confirmation (in the form described in
Section 9.1(R)), signed by both CNRS and ImmuPharma and dated as close as
reasonably possible to the date of the Decision Payment;

 

(J)            to the extent required by the Hart-Scott-Rodino Act or any other
applicable antitrust regulations, ImmuPharma shall timely file all documents it
is required to file under the Hart-Scott-Rodino Act and such other applicable
antitrust regulations and cooperate with

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

Cephalon in making filings and securing the termination of the waiting period
under the Hart-Scott-Rodino Act and such other applicable antitrust regulations.

 

6.2           Undertakings by Cephalon and Anesta. Cephalon and Anesta jointly
and severally agree and undertake:

 

(A)          to use Commercially Reasonable Efforts to work together with
ImmuPharma to reach a reasonable agreement on the format of the Interim Phase
IIb Study Report; and

 

(B)           to the extent required by the Hart-Scott-Rodino Act or any other
applicable antitrust regulations, Cephalon shall timely file all documents it is
required to file under the Hart-Scott-Rodino Act and such other applicable
antitrust regulations and cooperate with ImmuPharma in making filings and
securing the termination of the waiting period under the Hart-Scott-Rodino Act
and such other applicable antitrust regulations.

 

6.3           Non-Execution by Cephalon or Anesta. If (i) no Option Exercise
occurs within the Option Period or (ii) the License Agreements shall not become
effective by the Option Payment Date, whichever of (i) or (ii) is applicable
(the “Non-Execution”), subject to Section 12:

 

(A)          ImmuPharma shall be free to enter into any binding agreement with
any third party whereby such third party would be licensed to use the Licensed
Products or Licensed Molecules, the Licensed Patents, the Licensed Technical
Information or the Licensed Trademarks in the Territory or otherwise make free
use of the Licensed Products or Licensed Molecules, the Licensed Patents, the
Licensed Technical Information and the Licensed Trademarks; and

 

(B)           Neither Cephalon nor Anesta shall have any right or claim to
obtain any licence to use the Licensed Products, Licensed Molecules, Licensed
Patents, the Licensed Technical Information or the Licensed Trademarks; and

 

(C)           The Escrow Agent shall destroy the Signed Agreements.

 

7.             Confidentiality


 

All information and data concerning the Licensed Product or Licensed Molecules
and the Pre-Clinical and Clinical Studies for Lupuzor (including without
limitation the Interim Phase IIb Study Results) shall be kept strictly
confidential by each and both of Cephalon and Anesta and all persons having
access to such information through either Cephalon or Anesta for a period of
(i) ten (10) years from receipt by either Cephalon or Anesta (ii) for as long as
any aspect of the Licensed Product or Licensed Molecules is covered by any valid
claim under any of the Licensed Patents, whichever of (i) and (ii) is applicable
and all also on the terms and conditions of the Confidentiality Agreement. 
Neither Cephalon nor Anesta shall make any direct or indirect use of any such
information concerning the Licensed Product or Licensed Molecules and the
Pre-Clinical and Clinical Studies for Lupuzor other than are explicitly
permitted hereunder for such period in which the Confidentiality Agreement shall
also remain in full force and effect.

 

8.             Public Announcements


 

8.1           Secrecy.  The Parties agree that the terms of this Agreement,
including without limitation the License Agreements, shall, unless the Parties
explicitly otherwise agree in writing, be treated as confidential, subject to
Sections 8.2 and 8.3.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

8.2           Press Releases.  During the Option Period and until either (i) the
time period in Section 6.3 has elapsed or (ii) until the License Agreements have
become effective on the terms and conditions of Section 3 hereof, ImmuPharma
shall not make any press announcement regarding the Licensed Product or Licensed
Molecules (including with regard to development progress and scientific
publications) without the prior review by and written consent of Cephalon, which
consent shall not be unreasonably withheld. The Parties shall coordinate with
respect to the wording and timing of any such announcements and each Party shall
use its reasonable best endeavours to give the other Party a draft of each such
announcement at least two (2) Business Days in advance of its planned release
and thereafter keep the other Party promptly informed of any changes to such
draft and shall consider in good faith any reasonable comments made on such
draft by such other Party.

 

8.3           Compulsory or Necessary Disclosures. Nothing contained in this
Agreement shall prevent either Party from disclosing in the required form such
information as is (i) required to be disclosed by law or regulatory requirement,
including without limiting the generality of the foregoing, the regulation of
any stock exchange on which the shares or other securities of such Party or its
Affiliates are quoted or listed or (ii) subject to the other party’s prior
written approval (such approval not to be unreasonably withheld) necessary for
any financing or funding transactions of any of the Parties.

 

9.             ImmuPharma Representations and Warranties


 

9.1           Representations and Warranties.  ImmuPharma jointly and separately
represents and warrants that, as of the Effective Date and as of the date of the
Decision Payment except as for those events which (i) either occurred after the
Effective Date and are not within the control of ImmuPharma or (ii) were only
reasonably discovered by ImmuPharma after the Effective Date to have occurred
prior to the Effective Date and not within the control of ImmuPharma and
(iii) disclosed properly to Cephalon pursuant to Section 9.2:

 

(A)          ImmuPharma France and ImmuPharma AG are validly existing under the
laws of France and Switzerland, respectively, with full power and authority to
execute and deliver this Agreement and perform their obligations hereunder;

 

(B)          neither ImmuPharma France nor ImmuPharma AG is insolvent;

 

(C)          each of ImmuPharma France and ImmuPharma AG has the corporate power
to execute, deliver and enter into and perform this Agreement and has been duly
authorized by all necessary or proper corporate action to do so;

 

(D)          this Agreement has been duly executed by ImmuPharma France and
ImmuPharma AG and represents a legal, valid and binding obligation of
ImmuPharma, enforceable in accordance with its terms;

 

(E)           ImmuPharma France’s and ImmuPharma AG’s execution and performance
of this Agreement do not conflict with, violate or breach (i) its applicable
entity formation documents, (ii) any contractual obligations with any Third
Party or (iii) any law or regulation, and no consent is required from any Third
Party (including CNRS) or governmental authority for ImmuPharma to execute and
perform its obligations in this Agreement; except for the consent required under
section 3.1 of the CNRS License Agreement, which consent has been delivered to
Anesta, and except for (x) the expiration of the waiting period under the
Hart-Scott-Rodino Act, if applicable, or under any other mandatorily applicable
antitrust regulations or (y) any other antitrust acts or regulations

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

11

--------------------------------------------------------------------------------


 

anywhere in the Territory, to the extent such acts or regulations are
mandatorily applicable hereto or to the Signed Agreements whereby it is agreed
and understood, that any and all terms and conditions hereof shall only be
applicable hereto or to the Signed Agreements to the extent they are permitted
under any such mandatorily applicable antitrust acts or regulations;

 

(F)           ImmuPharma has not received notice and does not have knowledge of
any fact which alleges or threatens any challenge to the rights of ImmuPharma,
its Affiliates or of the rights of Cephalon or its Affiliates under this
Agreement, or is likely to prevent Cephalon or its Affiliates from developing,
making, using, importing or selling the Licensed Product or Licensed Molecules
in the Territory on the terms and conditions thereof;

 

(G)          ImmuPharma has not received written notice and does not have
knowledge of any fact which is likely to prevent ImmuPharma from performing any
obligation of ImmuPharma under this Agreement on the terms and conditions
hereof;

 

(H)          Schedule 2 attached hereto sets forth a true and accurate list of
all Patents owned, co-owned, licensed, or Controlled by ImmuPharma or to which
it otherwise has rights, which relate to the development, manufacture, use, sale
or commercialization of the Licensed Molecules or Licensed Product;

 

(I)            ImmuPharma is the exclusive licensee of the Third Party Patents,
including but not limited to the CNRS Lupuzor Patents, and the Third Party
Technical Information except for CNRS’s right to make and use the CNRS Lupuzor
Patents and the CNRS Technical Information for non-commercial research purposes
as provided for in the CNRS/ImmuPharma License Agreement, ImmuPharma has the
right to grant the rights and licenses (or sub-licenses, where applicable) to
the CNRS Lupuzor Patents, ImmuPharma Patents, ImmuPharma Technical Information,
Third Party Technical Information, the Licensed Products and the Licensed
Molecules to Anesta as set forth in the Development and Commercialization
Agreement; and to the knowledge of ImmuPharma, such CNRS Lupuzor Patents and
Third Party Technical Information are free and clear of any lien, encumbrance or
security interest;

 

(J)           there is no pending or, to the knowledge of ImmuPharma, threatened
litigation, claim, investigation, action or proceeding that could impair the
ability of ImmuPharma to perform its obligations under this Agreement or the
License Agreements or which would affect the validity, enforceability or
ownership of the Licensed Patents or Licensed Technical Information;

 

(K)          ImmuPharma owns, co-owns or Controls the Licensed Patents and the
Licensed Technical Information, free and clear of any lien, encumbrance or
security interest;

 

(L)           all Licensed Trademarks are owned by ImmuPharma and are the
subject of current or pending registrations; as of Effective Date, ImmuPharma is
not aware of any Third-Party rights in ImmuPharma’s current or pending Licensed
Trademark registrations relating to the Licensed Product or Licensed Molecules.
As of Effective Date, ImmuPharma has no knowledge of any prior use,
infringement, piracy or counterfeiting of the Licensed Trademark, any superior
rights by any Third Party in such Licensed Trademarks or any adverse claims
pertaining to such Licensed Trademarks;

 

(M)         Schedule 5 attached hereto is a listing of all material agreements,
including but not limited to agreements with CNRS entered into by ImmuPharma
related to the Licensed

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

12

--------------------------------------------------------------------------------


 

Patents, the Licensed Product, Licensed Molecules, the Licensed Technical
Information or the Licensed Trademarks (the “Third Party License Agreements”);
accurate and complete copies of such agreements have been delivered to Cephalon
prior to the Effective Date, and neither ImmuPharma, nor to the knowledge of
ImmuPharma, any other party to such agreements is in material breach of any such
agreements prior to the Effective Date;

 

(N)          to the best of ImmuPharma’s knowledge, the inception, development
and reduction to practice of the ImmuPharma Patents and the ImmuPharma Technical
Information has not and does not constitute or involve the misappropriation of
trade secrets of any Third Party;

 

(O)          to the best of ImmuPharma’s knowledge, none of the Licensed Patents
is invalid or unenforceable and no claim has been received by ImmuPharma, or to
the knowledge of ImmuPharma received by CNRS, asserting the invalidity, misuse,
unregistrability, unenforceability or non-infringement of any of the Licensed
Patents or challenging its right to use or ownership of any of the Licensed
Patents or making any adverse claim of ownership thereof;

 

(P)           ImmuPharma has delivered to Cephalon a true and complete copy of
the FDA IND file on pre-clinical and clinical data and other information in
ImmuPharma’s Control which could reasonably be considered material for the
safety or efficacy of the Licensed Product or Licensed Molecules and to the best
of ImmuPharma’s knowledge such pre-clinical and clinical data and studies are in
material compliance with all rules, regulations and laws, except for those
pre-clinical studies that did not comply with GMP rules and regulations which
ImmuPharma has disclosed to Cephalon in writing;

 

(Q)          ImmuPharma is not aware of any patent or patents affecting the
validity of the Licensed Patents or any novelty destroying prior art relating to
the Licensed Patents;

 

(R)          ImmuPharma has delivered to Anesta Amendment No. 1 to the
CNRS/ImmuPharma License Agreement, fully executed by both CNRS and ImmuPharma
and a written confirmation, duly executed by ImmuPharma and CNRS stating that
ImmuPharma is not in breach of any of the CNRS Agreements (the “CNRS
Confirmation”);

 

(S)           ImmuPharma is not in breach of the CNRS Agreements and no rights
of ImmuPharma’s provided for in the CNRS Agreements have been modified in any
way to have adverse effects on this Agreement or the License Agreements;

 

(T)          ImmuPharma is not aware of any patents or patents applications
other than the Licensed Patents for which a claim of infringement could
reasonably be asserted for the development, manufacture, use, sale or
commercialization of the Licensed Molecules or Licensed Product; and

 

(U)          As of the Effective Date, ImmuPharma has not viewed any unblinded
efficacy data from the Lupuzor Trial and has no information or knowledge from
which ImmuPharma can reasonably determine the outcome or result of the Lupuzor
Trial.

 

9.2           If ImmuPharma first becomes aware of any event which (i) either
occurred after the Effective Date hereof and is not within the control of
ImmuPharma or (ii) was only reasonably discovered by ImmuPharma after the
Effective Date to have occurred prior to the Effective Date and not within the
control of ImmuPharma relating to any of the representations and warranties in
Section 

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

13

--------------------------------------------------------------------------------


 

9.1 of this Agreement after the Effective Date hereof and before the date of the
Decision Payment, then ImmuPharma shall promptly send Cephalon a written notice,
in accordance with Section 20 of this Agreement, describing such event whereby
it is agreed and understood, that such an event shall not be characterised as
breach for the purposes of Section 12 hereof.

 

10.           Cephalon Representations and Warranties


 

10.1         Representation and Warranties.  Cephalon Inc. and Anesta jointly
and severally warrant that, as of the Effective Date and as of the date of the
Decision Payment except as for those events  which (i) either occurred after the
Effective Date and are not within the control of Cephalon or Anesta, or
(ii) were only reasonably discovered by Cephalon or Anesta after the Effective
Date to have occurred prior to the Effective Date and not within the control of
Cephalon or Anesta and (iii) disclosed properly to ImmuPharma pursuant to
Section 10.2:

 

(A)          Cephalon and Anesta are validly existing under the laws of the
United States of America and Switzerland, respectively, with full power and
authority to execute and deliver this Agreement and perform their obligations
hereunder;

 

(B)          each of Cephalon and Anesta has the corporate power to execute,
deliver and enter into and perform this Agreement and has been duly authorized
by all necessary or proper corporate action to do so;

 

(C)          this Agreement has been duly executed by each and both of Cephalon
and Anesta and represents legal, valid and binding obligations of each and both
of Cephalon and Anesta, enforceable in accordance with its terms;

 

(D)          Neither Cephalon’s nor Anesta’s execution and performance of this
Agreement conflict with, violate or breach (i) its applicable entity formation
documents, (ii) any contractual obligations with any Third Party or (iii) any
law or regulation, and no consent is required from any Third Party or
governmental authority for Cephalon to execute and perform the obligations in
this Agreement; except for (x) the expiration of the waiting period under the
Hart-Scott-Rodino Act, if applicable, or under any other mandatorily applicable
antitrust acts or regulations, or (y) any other applicable antitrust acts or
regulations to the extent such antitrust acts or regulations are mandatorily
applicable hereto or to any of the Signed Agreements anywhere in the Territory ,
whereby it is agreed and understood, that any and all terms and conditions
hereof shall only be applicable hereto or to the Signed Agreements to the extent
they are permitted under any such mandatorily applicable antitrust acts or
regulations;

 

(E)           there is no material fact which is likely to prevent Cephalon or
Anesta from developing, making, using, importing and selling the Licensed
Product or Licensed Molecules in the Territory;

 

(F)           Neither Cephalon nor Anesta have received written notice or does
not have knowledge of any fact which is likely to prevent either Cephalon or
Anesta from performing any obligation of either Cephalon or Anesta under this
Agreement;

 

(G)          Neither Cephalon nor Anesta have received any written notice from
any Third Party which alleges or threatens any challenge to the right of either
Cephalon or Anesta to develop, make, have made, import, use and sell the
Licensed Product or Licensed Molecules in the Territory under the Licensed
Patents; and

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

14

--------------------------------------------------------------------------------


 

(H)          Each and both of Cephalon and Anesta have the commercial, technical
and financial resources and expertise available, and intends to use them, to
develop, manufacture, import, use and sell Licensed Product or Licensed
Molecules in the Territory as contemplated by the Development and
Commercialization Agreement.

 

10.2         If Cephalon or Anesta first becomes aware of any event which
(i) either occurred after the Effective Date hereof and is not within the
control of Cephalon or Anesta or (ii) was only reasonably discovered by Cephalon
or Anesta after the Effective Date to have occurred prior to the Effective Date
and not within the control of Cephalon or Anesta  relating to any of the
representations and warranties in Section 10.1 of this Agreement after the
Effective Date and before the date of the Decision Payment, then Cephalon shall
promptly send ImmuPharma a written notice, in accordance with Section 20 of this
Agreement, describing such event  whereby it is agreed and understood, that such
event shall not be characterised as breach for the purposes of Section 12
hereof.

 

11.           Remittance of Payments, Taxes and Set-off


 

11.1         Payments. The Know-How Access and Option Payment shall be made
electronically in US Dollars and to such place and account as may be designated
from time to time for that purpose by ImmuPharma to Cephalon or its Affiliates
in writing.

 

11.2         Withholding Taxes. All sums payable by either Party under this
Agreement shall be paid in full without any set off and without deduction or
withholding for any Taxes, duties, levies, fees or charges, except as may be
required by law.  If it shall appear that any such sum is or is likely to be or
become subject to deduction or withholding for any such Taxes, duties, levies,
fees or charges, as aforesaid the Parties shall consider together to what
extent, if at all, it may lawfully be possible to mitigate the amount of such
deduction or withholding or of the amount required to be paid as aforesaid,
including making all Commercially Reasonable Efforts to make timely and
procedurally correct application for relief from withholding Tax in respect of
any such payment under any applicable law or regulations, including any doubly
tax treaties applicable to the Parties.  For any Taxes withheld or to be
withheld, each party agrees to timely deliver all certificates and forms as may
be necessary and appropriate to establish an exemption from Tax or file Tax
returns as would be necessary with respect to such Taxes.

 

12.           Breach; Remedies


 

In the event of a breach by a Party of its covenants, agreements,
representations or warranties hereunder, the non-breaching party shall give
written notice to such effect to the breaching party(ies) (the “Breach Notice”)
and, if such breach shall not have been cured by the breaching party(ies) within
thirty (30) calendar days from the date of receipt of the Breach Notice, the
non-breaching Parties shall have all remedies at law or at equity, including but
not limited to a full refund of the Know-How Access and Option Payment and any
other damages related to such breach. The Parties agree that the Option and the
License Agreements represent unique property that cannot be readily obtained on
the open market and that Cephalon and its Affiliates would be irreparably
injured if this Agreement and the License Agreements are not specifically
enforced after the breach or default by ImmuPharma. Therefore, the Parties shall
have the right to specifically enforce the other Party’s performance of its
obligations under this Agreement and the License Agreements, and each Party 
agrees to waive the defense in any such suit that the other Party has an
adequate remedy at law and to interpose no opposition, legal or otherwise, as to
the propriety of specific performance as a remedy, and that the other Party
shall have the right to obtain specific performance of the terms of this
Agreement and the License Agreements without being required to prove actual
damages. As a condition to seeking specific performance,

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

15

--------------------------------------------------------------------------------


 

Cephalon shall not be required to have tendered the Decision Payment, but shall
be ready, willing and able to do so.

 

13.           Waiver


 

13.1         No Waiver.  No relaxation, forbearance, delay or indulgence by
either Party in enforcing any of the terms and conditions of this Agreement or
the granting of time by either Party to the other shall prejudice, affect or
restrict the rights and powers of that said Party hereunder nor shall any waiver
by either Party of any breach hereof operate as a waiver of or in relation to
any subsequent or any continuing breach hereof.

 

13.2         Enforcement.  A waiver by one Party of a breach by the other of any
term of this Agreement shall not prevent the subsequent enforcement of that term
and shall not be deemed a waiver of any subsequent breach.

 

14.           General Assurances


 

Either Party shall at any time upon the request of the other do and execute all
such acts, deeds, documents and things as may reasonably be required by the
other to perfect and complete the grant of any rights and licenses conferred
upon the other, including in particular (without prejudice to the generality of
the foregoing) entry into forms of licence or other instruments confirming such
rights for registration with appropriate authorities.

 

15.           Severability


 

In the event that any section or clause or any part of any section or clause
contained in this Agreement is declared invalid or unenforceable by the judgment
or decree by consent or otherwise of a court of competent jurisdiction not
subject to appeal, all other sections or clauses or parts of sections or clauses
contained in this Agreement shall remain (in so far as they have become
effective in accordance with this Agreement) in full force and effect and shall
not be affected thereby for the term of this Agreement.

 

16.           Assignment


 

This Agreement, and any of the rights and obligations created herein, are not
assignable or transferable by either Party without the prior written consent of
the other Party, such consent not to be unreasonably withheld or delayed,
provided that Cephalon may only assign this Agreement, without the prior written
consent of ImmuPharma, to any Affiliate upon prior written notice to
ImmuPharma.  Any permitted assignee or successor described in this Section 16
shall succeed to all of the rights and obligations of the assigning Party under
this Agreement, provided that Cephalon, together with the affiliated assignee,
shall remain jointly and severally liable for all obligations hereunder and
under the License Agreement.

 

17.           Entire Agreement

 

This Agreement and any documents referred to herein set forth the entire
agreement and understanding of the Parties relating to the subject matter
hereof, and merge all prior discussions between them and all prior memoranda of
intent or understanding.  Neither Party shall be bound by any term, condition or
representation other than as expressly stated in this Agreement or as
subsequently set forth in writing and signed by the Party to be bound.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

16

--------------------------------------------------------------------------------


 

18.           Titles and Headings


 

The titles of this Agreement or any part within it and the headings to sections,
clauses and schedules in this Agreement are included for the purpose of ease of
reference only and shall not have any effect on the construction and
interpretation of the terms hereof.

 

19.           Costs of Preparation


 

The Parties hereto shall pay their own respective legal costs incurred in the
preparation of this Agreement.

 

20.           Notices


 

Any notice or other document to be given under this Agreement shall be given by
sending the same by registered mail or overnight delivery service or by
facsimile transmission to the address of the relevant Party set out below or to
such other address as such Party may have notified to the other for the purposes
hereof.  All notices and communications relating to this Agreement shall be
deemed to have been given when received.

 

ImmuPharma’s Address:

 

ImmuPharma (France) S.A. and ImmuPharma AG

c/o ImmuPharma plc

50 Broadway

Westminster

London SW1H 0BL

United Kingdom

Fax no:  +44 20 7152 4001

For the attention of the Chief Executive Officer

 

With copy to:

 

ImmuPharma France SA

Technopôle

40 rue Marc Seguin

F-68100 Mulhouse

France

For the attention of the Chairman

 

And with further copy to

 

Dr. Thomas M. Rinderknecht

RKS Rinderknecht & Burger

Grafenauweg 6

CH-6300 Zug

Switzerland

Fax:  + 41 41 726 60 66

(legal counsel)

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

17

--------------------------------------------------------------------------------


 

Cephalon’s Address:

 

Anesta AG

Baarerstrasse 23

CH- 6300 Zug

Switzerland

Fax: +41 41 729 80 66

 

and

 

Cephalon, Inc

41 Moores Road

Frazer, PA 19355

USA

Fax no:  +1 610 727 7652

For the attention of the Vice President and Deputy General Counsel

 

And with further copy to

 

Ballard Spahr Andrews & Ingersoll, LLP

1735 Market Street

51st Floor

Philadelphia, Pennsylvania 19103

U.S.A.

Fax:  +1 215 864 9043

For the attention of:  Brian D. Doerner

 

Any notice or other document served by one Party on the other in accordance with
the terms of this Agreement shall be in the English language and shall not be
validly served unless this condition is complied with.

 

21.           Force Majeure


 

21.1         Neither ImmuPharma nor Cephalon (as the case may be) shall be held
in breach of its obligations hereunder to the extent only that due performance
or observance of such obligation is prevented or delayed by reason of act of
God, war or other hostilities, civil commotion, strikes, trade disputes, acts or
restraints of government, imposition or restrictions of imports or exports or
any other circumstances of a similar type, in each case beyond the reasonable
control of the respective Parties.

 

21.2         The Party affected by an event referred to in Section 21.1 shall
forthwith notify the other Party of the nature and effect of such event and both
Parties shall where the same is practicable use all Commercially Reasonable
Efforts to minimise such effect and to comply with the respective obligations
herein contained as nearly as may be in their original form.

 

22.           No Agency, Partnership or Joint Venture


 

Nothing in this Agreement shall be construed as giving rise to the relationship
of principal and agent partnership or joint venture or entitle either Party to
make any representation enter into any contract give a warranty or incur any
liability on behalf of or pledge the credit of the other Party.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

18

--------------------------------------------------------------------------------


 

23.           Benefit to Third Parties


 

23.1         No party who is not a party to this Agreement shall have any rights
to enforce any term of this Agreement.

 

24.           Governing Law


 


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH SWISS LAW, WITHOUT REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAWS
THEREOF.  TO THE EXTENT THAT ANY RELATIONSHIP BETWEEN THE PARTIES HERETO OR
THERETO BY APPLICABLE MANDATORY LAW IS SUBJECT TO ANY OTHER LAW, SUCH OTHER LAW
SHALL GOVERN SUCH RELATIONSHIP ONLY, AND ALL OTHER RELATIONSHIPS SHALL REMAIN
GOVERNED BY THE LAWS OF SWITZERLAND.


 

25.           Dispute Resolution and Arbitration


 

25.1         The Dispute Resolution. The Parties will cooperate in good faith
and use Commercially Reasonable Efforts to informally resolve any disputes under
this Agreement.  If the Parties are not able to informally resolve a dispute
under this Agreement within thirty (30) calendar days after such dispute arises,
the following procedures shall be used:

 

(A)          one Party will serve upon the other Party a “Notice of Dispute”
that summarizes the nature of the dispute and the efforts taken to resolve that
dispute to date;

 

(B)          within ten (10) Business Days of the receipt of the Notice of
Dispute, the Parties will conduct a meeting (which may take place by
teleconference) of senior executive-level representatives of each Party, which
representatives will use Commercially Reasonable Efforts to resolve the dispute;
and

 

(C)           if, following the senior executive-level meeting described in
Section 25.1(B), the dispute remains unresolved, then the Parties may institute
claims, suits or any other actions under the laws of Switzerland under the
arbitration procedures described hereinafter.

 

25.2         Arbitration. Subject to Section 25.1, any dispute concerning this
Agreement shall be referred to and finally resolved by arbitration under the
international commercial arbitration rules of the International Chamber of
Commerce; such rules are deemed to be incorporated by reference into this
section.  The place of arbitration shall be London, England. The arbitration
proceedings shall be conducted in the English language and the arbitration award
shall be in English. Notwithstanding anything else in the rules of the
International Chamber of Commerce, the arbitrator or arbitrators for such
arbitration shall have no relation to either Party, CNRS, or any affiliate
thereof, and the decision in the arbitration proceeding shall be determined by
the vote of a majority of the arbitrators.

 

25.3         Injunctive Relief. Notwithstanding anything in this Agreement, the
Development or Commercialization Agreement or the Trademark License Agreement,
the Parties may seek injunctive relief and specific performance in any court
without first adhering to the dispute resolution and arbitration procedures in
this Agreement.

 

25.4         License Agreements. Section 25.1 shall not apply in relation to any
dispute concerning this Agreement that arises after the License Agreements have
become effective.

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

19

--------------------------------------------------------------------------------


 

[THE BALANCE OF THIS PAGE HAS BEEN LEFT BLANK ON PURPOSE]

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

20

--------------------------------------------------------------------------------


 

AS WITNESS, the Parties hereof have executed this Agreement to be effective as
of the Effective Date.

 

 

IMMUPHARMA (FRANCE) S.A.

 

 

 

By:

/s/ Robert Zimmer

 

Name: Robert Zimmer

 

Title: Chairman of the Board

 

 

 

In the presence of:

 

 

Name:

 

 

 

 

 

IMMUPHARMA AG

 

 

 

By:

/s/ Robert Zimmer

 

Name: Robert Zimmer

 

Title: Chairman of the Board

 

 

 

In the presence of:

 

 

Name:

 

 

 

 

 

ANESTA AG

 

 

 

By:

/s/ J. Kevin Buchi

 

Name: J. Kevin Buchi

 

Title: Chairman

 

 

 

In the presence of:

 

 

Name:

 

 

 

 

 

CEPHALON, INC.

 

 

 

By:

/s/ J. Kevin Buchi

 

Name: J. Kevin Buchi

 

Title: Executive Vice President & Chief Financial Officer

 

 

 

In the presence of:

 

 

Name:

 

 

 

 

 

With respect to Section 3.3:

 

 

 

ESCROW AGENT

 

 

 

/s/ Jürg Burger

 

Name: Jürg Burger

 

Title: Partner/Attorney-at-Law

 

 

**   Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

--------------------------------------------------------------------------------